DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 10-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al., (US Pat. Appln. Pub. 2019/189572). 


A.	Regarding claim 10 Chiang et al., disclose an antenna structure (AS in Fig. 5M), comprising:
a first antenna metal layer/AML (122 in Fig. 5M; para 0096); 
a first metal joint pin/MJP (see vertical joint column portion of a portion of  metallization 122 within 123 in Fig. 5M; para 0096) connected/connecting to the first AML; 
a first packaging (dielectric) layer (PL) [see 123 in Fig. 5M; para 0096] disposed on the first AML and around the first MJP, wherein a top surface of the first MJP  exposed from a top surface of the first PL;
a second AML (119, 121 in Fig. 5M; para 0094-0095) disposed on the top surface of the first PL, wherein a portion of the second AML is attached and electrically connected with the top surface of the first MJP; 
a second MJP (see vertical joint column portion of a portion of metallization 119 within 118, 120 in Fig. 5M; para 0094-0095) connected/connecting to the first AML; 
a second PL (118, 120 respectively in Fig. 5M) disposed on the second AML  and having a portion around the second MJP, wherein a top surface of the second MJP is exposed from a top surface of the second PL;
a conventional redistribution layer (see RDL 103, 110, 127, 129 and a right-side pillar/bump portion 117 with respect to 100”/112 in Fig. 5M; para 0082, 0086) formed on the top surface of the second PL, the RDL is located above the first and the second MJP and is electrically connected with the first and the second MJP;
a conventional metal via/bump/pillar (for example, see a left side pillar/bump 117 with respect to 100”/111-112 in Fig. 5M; para 0063, 0086) formed on the RDL; and
an antenna circuit chip disposed on the RDL and bonded to the RDL, wherein the  antenna circuit chip sits next to the metal bump (see 100”/111-112, a portion 110 of the RDL and a left side pillar/bump 117 with respect to 100” in Fig. 5M) 


B.	Regarding claim 10, lines 4 and 12, the limitations “...the connecting is from a wire bonding process”, are taken to be product-by- process limitations, it is the patentability of the claimed product an only the final product/structure is relevant, not a method of connecting by “a wire bonding”, “patterning, depositing and etching”, “patterning and sputtering”, “patterning and electroplating”, etc. Therefore, when the prior art discloses a product which reasonably appears to be identical with or only slightly different than the product claimed in a product-by-process claim, a rejection based on sections 102 or 1093 is fair.
Note that a “product by process’ claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marrosi et al., 218 USPQ 2839, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process’ claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear.



Regarding claim 12, Chiang et al., disclose the entire claimed structure as applied to claim 10 above, including the RDL being formed of a stack comprising a patterned first dielectric layer (DL), a patterned first metal wiring layer (MWL), a patterned second DL and a patterned second MWL, and wherein the patterned first MWL is electrically connected with the patterned second MWL (see 109, 110; 126, 127 respectively in Fig. 5M; para 0081-0082).

Regarding claim 13, Chiang et al., disclose the entire claimed structure as applied to claims 10 and 12 above, including the first DL and the second DL are made from conventional PI (para 0070, 0081) and the patterned first MWL and the patterned second MWL are made from one or a combination of two or more of copper, gold, and titanium.
 
Regarding claim 14, Chiang et al., disclose the entire claimed structure as applied to claim 10 above, including the first MJP and the second MJP being made of conventional copper, gold, etc., (see para 0070, 0081).  

Regarding claim 16, Chiang et al., disclose the entire claimed structure as applied to claim 10 above, including a bottom filling layer (molding layer 116 in Fig. 5M; para 0086) 

Regarding claim 17, Chiang et al., disclose the entire claimed structure as applied to claim 10 above, including the second AML protruding from a surface of the first PL (see 121 and 123 respectively in Fig. 5M). 

Regarding claim 18, Chiang et al., disclose the entire claimed structure as applied to claim 10 above, including the second AML being recessed into the second PL, so that a side face of the second AML is embedded in the second PL (see 121 and 120 respectively in Fig. 5M).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al., (US Pat. Appln. Pub. 2019/189572). 

Chiang et al., teach the metal via/bump/pillar conventional copper, silver, gold, etc., (para 0068) and further teach external metal bumps comprising conventional C4/tin-solder (para 0063), as required. It would be obvious to one of ordinary skill in the art to recognize that such metal via/bumps would comprise conventional solder alloys including copper-silver, tin-solder, copper-silver-gold, etc., to provide the desired bonding, adhesion and reliability, as required.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the metal bumps comprising one of tin solder, silver solder and gold-tin alloy solder, so that the bonding strength, adhesion and reliability can be improved in Chang’s AS.	  
Response to Arguments
5.	Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive.
A.	Applicant contends that Chiang discloses the first AML and the first MJP being formed in one patterning process and having the same material, and not using a wire bonding process.
	However, the above argument is respectfully traversed. New claims 10-19 are directed to an AS and not a method of making the AS. Therefore, USC 102/103 rejections set forth above, are proper. 
Fig. 14 is mounted outside of the RDL.
	However, the above argument is respectfully traversed. Chiang discloses the antenna chip 114 being disposed and bonded on the RDL, as claimed. 
C.	Applicant contends that the chip 114 in Chiang is not next to the metal bump.
However, the above argument is respectfully traversed. Chiang discloses the antenna circuit chip sits next to the left side metal bump (see 100”/111-112 and a left side pillar/bump 117 with respect to 100” in Fig. 5M). 
 
Conclusion
6	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811